PER CURIAM.
We think the trust deed executed by the plaintiff was void, not only because of the possible suspension of the absolute power of alienation for more than two lives, but also because the preliminary direction to retain the rents and profits of the real estate for the repayment to the trustees of the advances made by them to the plaintiff constitutes an unlawful accumulation of income. Killam v. Allen, 52 Barb. 605, cited with approval in Underwood v. Curtis, 127 N. Y. 523, 541, 28 N. E. 585; Hascall v. King, 162 N. Y. 134, 56 N. E. 515, 76 Am. St. Rep. 302. Judgment affirmed without costs.